 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       No. 2:95-cr-0504 WBS AC
12                      Respondent,
13           v.                                       ORDER
14    JOSE LUIS BUENROSTRO,
15                      Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion for voluntary dismissal of

18   his motion requesting a judicial recommendation to the Bureau of Prisons that he spend the last

19   eighteen months of his sentence in a Residential Reentry Center and on home confinement. ECF

20   No. 460.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. The November 13, 2019 findings and recommendations (ECF No. 461) are vacated.

23          2. Movant’s motion for voluntary dismissal (ECF No. 460) is granted, and the motion for

24   a judicial recommendation (ECF No. 456) is dismissed.

25   DATED: November 15, 2019

26

27

28
